DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim is assumed to read “…the conductive feature includes a portion extends extending downwards below a widest part of the second upper portion”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6, 8-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 11-14 and 20 of U.S. Patent No. 10,490,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite each and every limitation of the respective claims under examination.  The claims under examination are anticipated by the reference claims according to the following notation:  

Claim Under Examination (Reference Claims)
Claim 1 (1, 11, 14) ; 
Claim 2 (1, 11, 14) ; 
Claim 4 (20) ; 
Claim 6 (1, 11, 14) ; 
Claim 8 (5, 11, 14) ; 
Claim 9 (5, 13) ; 
Claim 10 (1, 11) ; 
Claim 11 (1, 11) ; 
Claim 12 (1, 11) ; 
Claim 13 (1, 11, 14) ; 
Claim 14 (7) ; 
Claim 16 (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PGPub 2012/0091538) in view of Wang (US PGPub 2015/0303118), as evidenced by Cheng (US Patent No. 9,287,264) and Tsai (US PGPub 2014/0252412).
Regarding claim 17, Lin discloses in Fig. 10A-C, a substrate (202, para. [0016]:  Si); 
a plurality of fins including a first fin (212, para. [0019]) protruding from the substrate (see also Fig. 6A); 
a first epitaxial feature (230, para. [0035]:  SiGe or SiC for inducing strain in the Si substrate for pFET and nFET, respectively) over the first fin, wherein: the first epitaxial feature comprises a first lower portion (lower portion between isolation portions 216; the Examiner notes that the extent of a “portion”  is open to broad interpretation pending further limitation, as below) and a first upper portion (merged portion extending above isolation 216); and a top surface of the upper portion is substantially flat.
Lin appears not to explicitly disclose a second fin; a second epitaxial feature over the second fin, wherein the second epitaxial feature comprises a second lower portion and a second upper portion with different dopant concentrations; that the first lower portion and the first upper portion have different dopant concentrations; and a conductive feature interfacing a top surface of the first upper portion and a top surface of the second upper portion, wherein a top surface of the second upper portion is slanted.
Wang discloses in Figs. 14A-B (see Figs. 10A-B and para. [0022] placing cross-sections A & B along the center of the fin and across the extent of the source/drain epitaxy, respectively), a process of growing epitaxial source drain regions utilizing dielectric sidewall features (110, para. [0025]), to control the shape (para. [0028]) and doping (para. [0031]) of the features.  As shown in Figs. 14A-B, for the source/drain epitaxial feature of each fin, there is a lower portion (130 & 132, para. [0028]), and an upper portion (134, para. [0028]) extends partially through the lower portion (as seen in Fig. 14A); and the upper portion having a top surface that is slanted and having a different dopant concentration than the lower portion (para. [0031]: 134 more heavily doped than 130.)  This increasing doping is done to provide low resistivity and contact resistance in the upper layers not directly adjacent to the channel region while preventing unwanted diffusion into the channel region during subsequent thermal steps (as evidence see Cheng, which discloses in Fig. 10A-B and col. 5, lines 15-25, epitaxially grown finfet source/drain regions 118 in which doping concentration increases in layers as growth occurs; and see Tsai, which discloses in Figs. 2 & 4 and para. [0010], [0015], [0020], & [0021], low resistivity raised contact S/D portions 412A with higher doping and buried portions 410A with lower doping to allow for LDD uniformity anneal without adversely affecting LDD doping levels.) Wang further discloses in Figs. 24A-B & 25A-B and para. [0049-0050] a conductive feature (222) interfacing with and wrapping around both top surfaces of the upper portions of the epitaxial features to provide circuit electrical interconnection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sidewall dielectric controlled epitaxial growth with increasing doping as in Wang in the device of Lin to control the shape of the epitaxial region and provide low source/drain contact resistance and resistivity without adversely affecting channel doping, and to provide the conductive feature across adjacent epitaxial features to provide circuit electrical interconnection.  In so doing, there is a second fin; a second epitaxial feature over the second fin, wherein the second epitaxial feature comprises a second lower portion and a second upper portion with different dopant concentrations; the first lower portion and the first upper portion have different dopant concentrations; and there is a conductive feature interfacing a top surface of the first upper portion and a top surface of the second upper portion, wherein a top surface of the second upper portion is slanted.
Regarding claim 18, Lin therein discloses that the first epitaxial feature includes n-type doped silicon and the second epitaxial feature includes p-type doped silicon germanium (para. [0035]:  SiGe or SiC for inducing strain in the Si substrate for pFET and nFET, respectively; the Examiner notes that SiC includes silicon).
Regarding claim 20, Lin as combined therein discloses that the conductive feature includes a portion extending downwards below a widest part of the second upper portion (Wang, Fig. 24).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wang, as evidenced by Cheng and Tsai, and further in view of Kim (US PGPub 2015/0035023).
Lin as combined appears not to explicitly disclose that a topmost portion of the second upper portion is above a topmost portion of the first upper portion.
Kim discloses in Figs. 21-24 (see also Fig. 9 and Figs. 29-33), growing epitaxial features in source/drain regions of two adjacent fins comprising growing first epitaxial features (121 & 122 in recesses 199; para. [0180]: at a so-called fourth doping), growing second epitaxial features in a first growth condition (125 on 123 & 124; para. [0184-0190] & [0216-0221]; 125 is formed at a higher doping than portions of second epitaxial features 123 & 124; ), wherein the second epitaxial features merge and form a merged portion (125, para. [0218-0221]: higher doping provides that 125 forms selectively depending upon the pitch between 123 & 124); switching the growing of the second epitaxial features from the first growth condition to a second growth condition different from the first growth condition (127, para. [0190] & [0221]: lower doping of 127 provides that it forms only on the more highly doped bridge portion 125) once the merged portion reaches a predetermined thickness; and continuing the growing of the second epitaxial feature in the second growth condition until the merged portion reaches a target thickness (see, e.g. Figs. 5A-C and para. [0109]: applicable to all embodiments). Kim further discloses that pressure and doping conditions provide control of the epitaxial features (para. [0189-0191]); and that the flat top is only formed depending on the pitch between adjacent fins (para. [0218-0221]) such that the overall profile of the merged vs. isolated epitaxial features will be different.  See also Fig. 6, whereby conductive features may contact merged or separate epitaxial features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide both merged and non-merged epitaxial features, as in Kim, in Lin as combined, for contact to single interconnect conductive feature to provide design flexibility, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  As such, differing heights of epitaxial features connected by the same contact does not appear to provide a patentable difference.

Allowable Subject Matter
Claims 1-2, 4, 6, 8-14 and 16 would be allowable if rewritten or amended to overcome, or obviated by a properly filed Terminal Discalaimer, the Double Patenting rejections as set forth in this Office action.
Claims 3, 5, 7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither disclose nor suggests in the context of independent claim 1, the limitations, “...the epitaxial feature comprises a lower portion and an upper portion; the lower portion extends from the fin and extends above the isolation structure; the upper portion is over the lower portion; and the upper portion extends partially through the lower portion in a cross section perpendicular to a lengthwise direction of the fin”; and with regard to independent claim 12 the limitations, ” the epitaxial feature comprises first and second lower portions and an upper portion; the first lower portion extends from the first fin and between the first set of dielectric features; the second lower portion extends from the second fin and between the second set of dielectric features; the upper portion is over the first and second lower portions; and the upper portion extends partially through each of the first and second lower portions in a cross-section perpendicular to a lengthwise direction of the first and second fins.”  The reasons for indicating allowable subject matter are substantially the same as those in parent application no. 15/277,478. The first epitaxial feature that is in the first trench is claimed to reflect that shown as element 122L in e.g. Fig. 1A of the Instant Disclosure, and the first portion of the second epitaxial features extending into the first trench is the embedded portion of 122U. The cross section shown in Fig. 1A is perpendicular to a lengthwise direction of the fins as claimed. In the rejections of record, Wang (US PGPub 2015/03031 18) Fig. 14A shows the shape of lower epitaxy 130 and 132 along the lengthwise direction of the fins rather than perpendicular to them, the shape caused by epitaxial growth on semiconductor material. This growth does not occur in the perpendicular cross section of Fig. 14B on the dielectric isolation and spacers. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891      

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891